           Case: 3:21-cv-00300-wmc Document #: 6 Filed: 05/24/21 Page 1 of 2

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    MATTHEW J. WEBER AND HEIDI A.
    WEBER,
                                                                                 ORDER
          Plaintiffs,
    v.                                                                 Case No. 21-cv-300-wmc

    PIERCE COUNTY DEPARTMENT OF
    HUMAN SERVICES, et al

          Defendants.


         Plaintiffs Matthew J. Weber and Heidi A. Weber has filed a proposed civil complaint.

Plaintiffs seeks to commence this lawsuit without prepaying the filing fee pursuant to 28 U.S.C.

§ 1915 and has filed an affidavit of indigency in support of the request.

         The court has considered plaintiff’s income, assets, obligations, and dependents set forth

in the affidavit of indigency, and finds that plaintiff’s financial situation does not warrant a

determination of indigency. Accordingly, plaintiffs must prepay the $402 fee 1 for commencing

this action.

                                                  ORDER

         IT IS ORDERED that plaintiffs Matthew J. Weber and Heidi A. Weber’s petition for leave

to proceed without prepayment of the filing fee is DENIED. Plaintiffs must pay the $402 fee no

later than June 14, 2021. If plaintiffs fails to do so, this action may be dismissed without prejudice

to plaintiffs filing the case at a later date.




1
 Effective December 1, 2020, the total fee for filing a civil action is $402 (the $350 statutory fee plus the
$52 miscellaneous administrative fee).
Case: 3:21-cv-00300-wmc Document #: 6 Filed: 05/24/21 Page 2 of 2

          Entered this 24th day of May, 2021.

                       BY THE COURT:

                       /s/
                       PETER OPPENEER
                       Magistrate Judge




                                  2
